Citation Nr: 1045747	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran had active service from January 1967 to February 
1987.  He received various decorations evidencing combat 
including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 RO rating decision that, in 
pertinent part, denied service connection for a heart disorder 
(listed as high cholesterol (claimed as a heart disorder)), to 
include as due to Agent Orange exposure.  

In August 2010, a final rule was published in the Federal 
Register amending 38 C.F.R. § 3.309(e) concerning presumptive 
service connection for certain disease associated with herbicide 
exposure.  The amendment established presumptive service 
connection for three new diseases, including ischemic heart 
disease.  The amendment was made effective August 31, 2010, but a 
60-day stay was implemented.  The stay has now been lifted.  
Accordingly, the Board may proceed with adjudicating the appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease.  


CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease, is presumed to have been incurred as a 
result of Agent Orange exposure during his active service in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for ischemic heart disease, 
currently manifested by coronary artery disease, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and the disorders listed in 
38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), is included as a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. 
§ 3.309(e), the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that he has a heart disorder (coronary 
artery disease) that is related to service, to include as due to 
Agent Orange exposure in Vietnam.  

As noted above, the Veteran had active service from January 1967 
to February 1987.  His available DD Form 214 indicates that he 
was awarded decorations indicating Vietnam service and that he 
served in Vietnam.  He also received various decorations 
evidencing combat including the Combat Infantryman Badge.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of any heart problems, including coronary 
artery disease.  His service-treatment records do show that he 
had an elevated cholesterol reading at the time of his December 
1986 separation examination.  

Post-service private treatment records, VA treatment records, and 
records from Ireland Army Community Hospital, all show treatment 
for variously diagnosed heart problems, including coronary artery 
disease.  

The Veteran's available DD Form 214 shows that he served in the 
Republic of Vietnam during the Vietnam era.  His post-service 
treatment records reflect that he is diagnosed with ischemic 
heart disease, currently manifested by coronary artery disease.  
Accordingly, service connection is warranted on a presumptive 
basis due to the Veteran's presumed exposure to Agent Orange in 
Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim is 
granted.  


ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


